Citation Nr: 0030360	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  98-12 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right thumb strain.

2.  Entitlement to service connection for residuals of a 
right hand wart removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for residuals of a right thumb strain and 
entitlement to service connection for residuals of right hand 
wart removal.  

In his June 1998 substantive appeal, the veteran requested a 
hearing before a Member of the Board at his local RO office.  
In a July 2000 letter from the RO, the veteran was informed 
of the date and time of his scheduled hearing.  The veteran 
returned an enclosed form indicating that he would attend the 
scheduled hearing.  However, the veteran failed to appear for 
his August 2000 scheduled hearing.  Thus, this case is 
properly before the Board for appellate consideration.

Finally, the Board notes that in his June 1998 substantive 
appeal, the veteran indicated that he was also claiming 
entitlement to service connection for his left thumb.  In an 
August 1998 rating decision, the RO denied entitlement to 
service connection for a left thumb disability.  The veteran 
filed a notice of disagreement in September 1998 and a 
statement of the case was issued in September 1998.  The 
veteran has not filed a substantive appeal as to that issue.  
In August 2000, the Board sent the veteran and his 
representative a letter informing them that a substantive 
appeal had not been filed as to the issue of entitlement to 
service connection for a left thumb disability.  The veteran 
and his representative were given 60 days from the date of 
the letter to respond or request a hearing.  The Board has 
received no response from the veteran or his representative.  
Thus, as no substantive appeal has been filed as to the issue 
of entitlement to service connection for a left thumb 
disability, the issue is not properly before the Board for 
appellate consideration.  See 38 C.F.R. §§ 20.202, 20.300, 
20.302 (1999).



REMAND

The veteran's service medical records reflect that the 
veteran complained of pain in the first digit of the right 
hand in November 1979.  The veteran reported jamming his 
right thumb a few weeks earlier.  The metacarpophalangeal 
joint was noted as markedly swollen and tender.  X-ray 
examination was noted as showing subluxation.  A January 1980 
record notes a sprained right thumb.  The veteran had a wart 
removed from the palm of his right hand in March 1981.  
Clinical records dated in April 1981 reflect the veteran had 
had three treatments and the wart was level to the skin 
extending deep into the hand.  The veteran complained of pain 
with gripping objects.  The wart was excised in April 1981.  
The veteran was placed on a temporary limited profile due to 
limited use of his right hand.  Subsequent clinical records 
dated in April 1981 reflect continued complaints of pain and 
tenderness in the right hand.  In May 1981, the remaining 
sutures were removed from the right hand and it was noted 
that some tenderness remained.  Gentle use of the hand was 
advised.  A June 1981 record notes the veteran was to remain 
on a limited physical profile due to his right hand until 
November 1981.  In March 1982, the veteran complained of pain 
between the 4th and 5th metatarsal for several months.  An 
impression of tendonitis was noted.  

The record is silent for any subsequent medical evidence of 
treatment for the right hand or right thumb.  However, the 
veteran has complained of loss of motion and stiffness in his 
right thumb as well as pain in the right hand.  

In light of the aforementioned evidence and recent changes in 
the applicable law, the Board is compelled to conclude that 
additional development of the record is necessary before a 
final determination can be rendered.  Accordingly, the case 
is REMANDED to the RO for the following development:

The issues of entitlement to service 
connection for residuals of a right thumb 
strain and entitlement to service 
connection for residuals of a right hand 
wart removal are remanded to the RO 
readjudication in accordance with the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


